                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


Armada (Singapore) PTE Limited        )
                                      )
                Plaintiff,            )
                                      )
                                      )
     v.                               )   No. 13 C 3455
                                      )
Amcol International                   )
Corporation, American Colloid         )
Company, Volclay International        )
Corporation, n/k/a Volclay            )
International LLC, Ashapura           )
Minechem Limited,                     )
                                      )
                 Defendants.          )

                     MEMORANDUM OPINION AND ORDER

     Since   2008,   the   shipping   company   Armada   (Singapore)   PTE

Limited has been pursuing recovery for losses it suffered when the

Indian company Ashapura Minechem Limited failed to perform under

a contract of affreightment requiring Ashapura to provide cargos

of bauxite for Armada to carry in its vessels. In early 2010,

Armada obtained arbitral awards totaling about $70 million against

Ashapura in proceedings conducted in London. See Mem. Op. and Order

of 03/21/17 at 3; Def.’s Summary Judgment Appendix, Tab 1 (arbitral

awards). Later that year, Armada sought to enforce those awards in

this court, filing a maritime action for attachment and garnishment

pursuant to Rule B of the Supplemental Rules for Certain Admiralty

and Maritime Claims of the Federal Rules of Civil Procedure. See
Armada (Singapore) PTE Limited v. Ashapura Minechem Limited, et

al., 10-CV-5509 (N.D. Ill.) (the “Rule B Proceedings”).

     Rule B proceedings allow plaintiffs to obtain jurisdiction

over, and to enforce a judgment against, a party not found within

the district but whose property is present in the district. See

Western Bulk Carriers (Australia), Pty. Ltd. v. P.S. Intern., Ltd.,

762 F. Supp. 1302, 1306 (S.D. Ohio 1991) (citing cases). Armada

named defendants Amcol International Corp. (“Amcol”), American

Colloid    Company     (“ACC”),      and      Volclay   International        Corp.

(“Volclay”) (collectively, the “Amcol Defendants”) as garnishees

in the Rule B Proceedings and sought the turnover of assets that

Armada claimed belonged to Ashapura and were held by the Amcol

Defendants in this district. Armada largely prevailed in the Rule

B Proceedings, which culminated in an order directing the Amcol

Defendants to pay to Armada the $687,356.52 that I concluded they

owed to Ashapura in unpaid stock proceeds and open invoices. See

Rule B Proceedings, Mem. Op. and Order of 08/29/2011 at 8-9.

     In   the   present        action,   Armada     alleges    that   the    Amcol

Defendants   engaged      in    fraud    in   the   Rule   B   Proceedings      by

orchestrating a complex series of corporate transactions among

related entities, the purpose of which was to shield additional

assets belonging to Ashapura from turnover. I dismissed Armada’s

claims    pursuant   to        the   Racketeer      Influenced    and       Corrupt



                                         2
Organizations Act (“RICO”) and the Illinois Uniform Fraudulent

Transfer Act on the pleadings, see 244 F. Supp. 3d, 750 (N.D. Ill.

2017), aff’d 885 F.3d 1090 (7th Cir. 2018), but I allowed its claim

for maritime fraudulent transfer to proceed. The Amcol Defendants

now seek summary judgment of that claim, arguing that Armada has

not come forward with sufficient evidence to establish: 1) that

the assets it faults the Amcol Defendants for failing to disclose

and turn over belonged to Ashapura; 2) that the Amcol Defendants

controlled those assets; or 3) that the assets were within this

district. For the reasons that follow, the motion is granted with

respect plaintiff’s claim against ACC and Volclay but denied with

respect to its claim against Amcol.

        At all relevant times, Amcol was the parent company in a

global group of related entities, several of which were involved

in the constellation of transactions that Armada calls the “2011

Restructuring Transaction.” Distilled to its essence, Armada’s

fraudulent    transfer    theory      is       that   the   corporate    operations

involved     in   the   2011    Restructuring          Transaction      created   an

intangible asset belonging to Ashapura and controlled by Amcol,

which    Amcol    camouflaged    in    a       multitude    of   transactions     it

puppeteered among its controlled entities. Specifically, Armada




                                           3
claims that through its UK affiliate, AME,1 Amcol extended a loan

to Ashapura to fund a Belgian joint-venture called AANV; and that

rather than call in the loan (which it knew the insolvent Ashapura

was unable to repay), Amcol converted the debt into a credit by

forgiving repayment and using the debt relief as consideration for

the transfer of certain assets from AVL (an entity Ashapura co-

owned with defendant Volclay) to Cetco India, an entity Amcol would

then    control.   Armada   argues       that   by   choreographing   these

transactions from its corporate headquarters in Hoffman Estates,

Illinois, Amcol created and controlled an intangible asset—the

credit used to purchase AVL’s assets—in this district. And because

that asset belonged to Ashapura, Armada contends, it was subject

to attachment and turnover in the Rule B Proceedings.

       There is evidence to support Armada’s theory. All agree that

AME and Ashapura were fifty-fifty co-venturers in AANV, and that

through an undocumented loan transaction, an Amcol entity (the

parties dispute which) funded “the entire amount” of both sides’

initial investment in AANV. Def.’s 30(b)(6) Dep., Pl.’s Exh. A at

140:20-21. The Amcol Defendants insist that it was AME, acting

independently from its UK headquarters, that extended the loan,


1 For readability and following the parties’ conventions, I refer
to entities involved in the transactions by their acronyms.
Wherever used in this opinion, “AME” stands for Amcol Minerals
Europe, “AANV” stands for Ashapura Amcol N.V., and “AVL” stands
for Ashapura Volclay Limited.

                                     4
and that AANV, not Ashapura, was the loan recipient. But a jury

could conclude that Amcol itself was the source of the loan, with

AME acting only as an “intermediary.” Pearson Dep., Pl.’s Exh. D,

at 93:16-18 (“The loan was made essentially from AMCOL via an

intermediary, AME, and to fund AANV, for both parties”). Moreover,

while the loan proceeds were undisputedly disbursed to AANV, a

fact-finder could also conclude that it was Ashapura who owed the

obligation to repay the loan. See, e.g., Def.’s 30(b)(6) Dep.,

Pl.’s Exh. A at 139:15-17, 140:16-19 (invoices sent to Ashapura

for interest on the loan “to establish that Ashapura ultimately

needed to pay out for the money ultimately that they were supposed

to be putting into the entity”); Kodosky Dep., Pl.’s Exh. E at 77-

78.

      The Amcol Defendants deride Armada’s theory as “contrived,”

Reply at 3, and insist that it “ignore[s] corporate form.” Br. at

14. But having failed to document the € 7 million loan transaction

to fund AANV at any point prior to AME’s divestment from that

entity in the 2011 Restructuring Transaction, Amcol is ill-placed

to rely upon corporate formalities to establish which entities

were the real parties in interest with respect to the intra-

corporate movement of assets. Moreover, there is evidence in the

record that raises doubts about the independence of the Amcol

affiliates involved. For example, Amcol’s CEO Ryan McKendrick



                                5
directed AME’s accountant, Phil Mealor, to “prepare an invoice for

Ashapura that includes interest and the full amount of the advance

we made on their behalf” and confirmed that Mealor should not

“book” the loan because the invoice—while ostensibly from AME—was

“outside of [AME’s] system.” Pl.’s Exh. W. The Amcol Defendants

insist that McKendrick’s directives cannot be taken as evidence of

Amcol’s control over AME because McKendrick was also “a member of

the AME board and acted in his capacity as an AME board member

when he negotiated the AANV Loan Agreement.” Reply at 9. But a

jury need not accept that interpretation and could conclude that

McKendrick was acting in Amcol’s interest rather than AME’s. In

addition,   testimony   by   Amcol’s   Comptroller   and   by   the   Amcol

Defendants’ Rule 30(b)(6) witness offers additional grounds for

questioning AME’s independence with respect to its role in the

transactions at issue and its observance of corporate formalities

in general. See Def.’s Rule 30(b)(6) Dep., Pl.'s Exh. A at 94

(“[u]ltimately all transactions of this nature, investments, have

to be approved by the board of directors of AMCOL International”);

Kodosky Dep., Pl.’s Exh. E at 51:3 (“[u]ltimately, at the end of

the day, it’s all owned by AMCOL International Corporation”).

     Nor am I persuaded that documents memorializing the 2011

Restructuring Transaction establish beyond dispute that Ashapura

and Amcol exchanged nothing of value. The Amcol Defendants make



                                   6
much of provisions in the “Cetco India Share Subscription &

Shareholders Agreement” stating the amount Amcol paid for its

eighty-percent interest in that entity and confirming that payment

of that amount constitutes “full, final and complete discharge” of

Amcol’s payment obligation. But nothing about these provisions

indicates how Amcol valued its stake in Cetco India or excludes

the possibility that Amcol’s cash payment reflected a discount

commensurate with the value of the credit it received in exchange

for AANV-related loan. Indeed, there is evidence that once it

became clear that Ashapura would be unable to repay the loan, Amcol

began considering other ways to extract value from the company in

the 2011 Restructuring Transaction. See Interoffice Memorandum

from   Kodosky   to     Pearson,    Pl.’s    Exh.   F,    at   1-2   (“From   our

perspective, the loan had a zero book value and more importantly

a zero economic value since the business is bankrupt... We do not

believe AME will ever collect any amounts due under the loan.

However, we could use the loan as leverage in other areas of

negotiation...”).

       And there is evidence that Amcol did, in fact, “leverage” the

AANV-related     loan    in   the   course    of    the   2011   Restructuring

Transaction. Amcol’s corporate representative, Gary Castagna, and

its Chief Financial Officer, Don Pearson, both testified that the

forgiveness of Ashapura’s portion of the loan was part of the



                                       7
consideration it used to increase its stake in CETCO India. See

Def.’s 30(b)(6) Dep., Pl.’s Exh. A at 125:9-14 (“we were going to

apply that asset that we had, which was the form of a loan to the

joint venture in AANV, as part of the consideration to pay – to

fund, again the ultimate purchase of the remaining shares of CETCO

India”); id. at 147:9-16 (“Q: Are you saying, sir, that the debt

in AANV was reduced by 50 percent so that AMCOL could acquire or

hold 80 percent of the shares in CETCO India? A: Yes.”); Pearson

Dep., Pl.’s Exh. D at 84:20-85:1 (“Q: What was the consideration

received by the AMCOL Defendants in exchange for reducing that

debt by approximately 50 percent? A: As I recall, we received 30

percent interest or 80 percent of the new CETCO India operation.”).

The Amcol Defendants’ invocation of the parol evidence rule as a

basis for ignoring this testimony is misplaced. “[F]raud is a tort,

and the parol evidence rule is not a doctrine of tort law and so

an integration clause does not bar a claim of fraud based on

statements not contained in the contract[s].” Vigortone AG Prod.,

Inc. v. PM AG Prod., Inc., 316 F.3d 641, 644 (7th Cir. 2002); W.W.

Vincent & Co. v. First Colony Life Ins. Co., 814 N.E.2d 960, 968

(Ill. App. Ct. 1st Dist. 2004) (same).

     For the foregoing reasons, I conclude that Armada is entitled

to try its claim that Amcol—acting from its headquarters in this

district—effectuated a fraudulent transfer of assets that belonged



                                8
to Ashapura and that should have been disclosed in the Rule B

Proceedings. I agree with the Amcol Defendants, however, that the

record does not reasonably support its claim against ACC or

Volclay. Accordingly, the motion for summary judgment is granted

in part.



                              ENTER ORDER:



                              __________________________

                                     Elaine E. Bucklo
                               United States District Judge

Dated: October 10, 2019




                                9
